DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 04/18/2022 has been received and fully considered.
3.	Claims 1-20 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed on 04/18/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Applicants submit that amended claims 1, 9 and 17 do not fall under the grouping of “mathematical concepts,” as asserted by the Examiner. MPEP 2106.04(a)(2), Abstract Idea Groupings [R-10.2019], clearly specifies that “[t]he mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.” (Emphasis added.) Applicants submit that the steps of claim 1, for example, do not recite any of these. For example, none of the steps of claim 1 recite a mathematical relationship, formula or equation, and none are directed to a mathematical relationship, formula or equation. Rather, claim 1 recites acts that are performed at a cloud-based computing system for generating an interactive simulation representing one or more assets based on one or more asset records. In accordance with the method of claim 1, an asset simulator module, executed at the cloud-based computing system, can generate one or more simulated representations of the assets based on information from the asset records stored at a database system of the cloud-based computing system. A simulator application, executed at the cloud-based computing system, can then augment the simulated representations of the assets with additional information from the asset records stored in the database system, and cause a user interface to be generated at a display that presents an interactive simulation of the assets. The interactive simulation of the assets comprises the simulated representations of the assets with the additional information from the asset records.”, the Examiner respectfully notes that the claims clearly directed to an abstract idea and do not recite anything that are sufficient to amount to significantly more than the judicial exception. While the claim do not recite a mathematical equation/formula, it is clear that the claims mathematical calculations using information obtained from one or more database and causing a displayed of the result to be generated is well-known, routine and conventional activities previously known in the industries (see MPEP 2106.05(d)(i-iv)) and thus are not patent eligible under 35 USC 101, as constructed, contrary to applicant’s assertions. With regards to Applicant’s assertions that: “Applicants remind the Examiner that in Prong 2 of Step 2A, the Examiner must evaluate the claim as a whole to determine whether the abstract idea is “integrated into a practical application.” Stated differently, in Prong 2 of Step 2A, the Examiner is required to consider all additional elements within the claim in question, individually and in combination, irrespective of whether they are merely conventional elements, to evaluate whether the claim integrates the judicial exception into a practical application. In addition, Applicants also note that courts have found that improvements in technology beyond computer functionality may demonstrate patent eligibility. For instance, in M/cRO, the Federal Circuit indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016). Per MPEP § 2106.04(d), Applicants note that the technical improvement can be provided by one or more additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to other technology or technical field. In Electric Power Group, LLC, the court indicated that components or methods, such as measurement devices or techniques, that generate new data were sufficient to show an improvement in existing technology. Electric Power Group, LLC vy. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)." And that: “Applicants respectfully disagree, and submit that the Examiner has not evaluated the claim limitations “as a whole” to determine whether meaningful limitations are imposed on the alleged exception, but has instead evaluated the claim limitations individually with some limitations being selectively characterized as additional elements and others being characterized as parts of an abstract idea. Applicants submit that the recitations of amended claims 1, 9 and 17, when read as a whole, collectively demonstrate integration into a practical application that is similar to, for example, Example 2. E-Commerce Outsourcing System/Generating a Composite Web Page, as described in MPEP Sections 2103 through 2106.07(c), which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update). Applicants submit that the claims are tied to the practical application of generating an interactive simulation representing one or more assets based on one or more asset records. Notably, in accordance with the method of claim 1, an asset simulator module, executed at the cloud-based computing system, can generate one or more simulated representations of the assets based on information from the asset records stored at a database system of the cloud- based computing system. A simulator application, executed at the cloud-based computing system, can then augment the simulated representations of the assets with additional information from the asset records stored in the database system, and cause a user interface to be generated at a display that presents an interactive simulation of the assets. The interactive simulation of the assets comprises the simulated representations of the assets with the additional information from the asset records stored in the database system. Applicants submit that these recitations of amended claim 1 collectively demonstrate integration of the alleged abstract ideas into a practical application because, in combination, the claims recite an improvement to the technical field of generating simulated representations of the assets. See 2019 PEG at 54-55; and Manual of Patent Examining Procedure (MPEP), § 2106.05(a) and MPEP §§ 2106.04(d)(1) (9th ed. Rev. 8, Jan. 2018). Thus, because the alleged abstract idea that is recited in the claims is integrated into a practical application, Applicants respectfully submit that the claims are patent eligible and that the rejections are improper and should be withdrawn.”, the Examiner respectfully notes that the claimed embodiments are completely different from the claimed technology in McRO. In McRO the claimed technology allowed for improvement in computer graphics where this technology could be applied to any computer animation that had a character speaking dialog, and Applicant’s is in no manner improves the functionality of the host computer itself. In fact, there no way to improve the functionality of the general processor by generating a simulated representation of one or more assets and displaying said representation. Even assuming that that claim recites some sort of improvement, said improvement would only apply to Applicants’ method and not the computer in general, i.e. when other computer applications are executed they do not benefit from the same improvement that Applicants intended to have produced. The Examiner further notes that the claims fails to integrate the recited abstract into a practical application, as none of the additional element recited by the claims provide such integration, as currently constructed. As per Applicant’s assertions that: “IL. Step 2B: The Claims Provide an Inventive Concept “Applicants note that in Prong 2 of Step 2B, the Examiner must consider whether the additional elements, individually and in combination, represent well-understood, routine, conventional activity, or whether they provide “significantly more” than the recited judicial exception. As noted above, Applicants have amended each of the independent claims. Applicants respectfully submit that the claims are patent eligible because the claims recite an inventive concept that is significantly more than the alleged abstract ideas that are recited in amended claim 1. In this regard, Applicants submit that the combination of recitations that are recited in amended claim 1 are not well-understood, routine, conventional activities in the field of generating simulated representations of assets based on information from asset records stored at a database system of a cloud-based computing system. See 2019 PEG at 56. In this regard, Applicants note that in Berkheimer, the court held that “[w]hether something is well- understood, routine, and conventional to a skilled artisan is a factual determination.” Berkheimer, 881 F.3d at 1369; USPTO Berkheimer Memorandum at 2. An examiner’s conclusion regarding the additional element or combination of elements may be supported by citation to any of the sources specified in the USPTO’s Berkheimer Memorandum at 3-4. Applicants submit that the amended claims do not merely recite “displaying or presenting the information using computer components,” which the Examiner asserts are “well- understood, routine, and conventional.” Rather, Applicants submit that amended clam 1 includes many other recitations, and that when claim 1 is read as a whole, the combination of recitations describe a system that performs processing that is not “well-understood, routine, and conventional.” For example, claim 1 recites acts that are performed at a cloud-based computing system for generating an interactive simulation representing one or more assets based on one or more asset records. In accordance with the method of claim 1, an asset simulator module, executed at the cloud-based computing system, can generate one or more simulated representations of the assets based on information from the asset records stored at a database system of the cloud-based computing system. A simulator application, executed at the cloud- based computing system, can then augment the simulated representations of the assets with additional information from the asset records stored in the database system, and cause a user interface to be generated at a display that presents an interactive simulation of the assets. The interactive simulation of the assets comprises the simulated representations of the assets with the additional information from the asset records stored in the database system. Applicants submit that these steps are unconventional and are not well-understood or routine in the field. Applicants also submit that the method that is recited in claim 1 overcomes a technical problem associated with understanding information about assets that are being viewed in an environment by providing an improved way to present an interactive simulation of assets that includes simulated representations of the assets along with the additional information from asset records stored in the database system. Accordingly, Applicants submit that the above-underlined recitations of amended claim 1 are additional elements that are sufficient to amount to an inventive concept. Applicants submit that these additional elements amount to “significantly more” than merely “displaying or presenting the information using computer components,” as asserted by the Examiner. As in claim 2 of Example 21, when looking at the limitations as an ordered combination, the claims, as a whole, amount to significantly more than simply “displaying or presenting the information using computer components,” by reciting meaningful limitations that result in a claimed solution that is necessarily rooted in computer technology, and when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application. See, e.g., claim 2 of Example 21 of Appendix 1 to the July 2015 Update: Subject Matter Eligibility (citing DDR Holdings, LLC y. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014)).2 These unconventional, technical features have not been “proven by clear and convincing evidence,” Berkheimer Memo at page 12, as no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence. See Berkheimer Memo at pages 3-4.”, the Examiner respectfully notes that none of the additional elements provide anything that are sufficient to amount to significantly more than the judicial exception, except for mere instructions to apply the exception using a generic computer component well-known, routine and conventional activities known in the industries and therefore are not sufficient to amount to significantly more than the judicial exception “storing and retrieving information in memory” (See MPEP 2106.05(d)(i-iv)). With regards to Applicant's arguments regarding DDR Holdings, the Examiner respectfully notes that the claims, as currently constructed, clearly do not recited any additional elements that are to amount to significantly more than the recited abstract, and again except for mere instructions/elements to implement the idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. The Examiner further notes that simply adding a computer aided limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible. The Examiner further notes that, again, the fact pattern in Applicants claims fail to match the claimed embodiments in the DDR Holdings case. 




Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.1	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for generating an interactive simulation representing one or more assets based on one or more asset records, the method comprising: “generating, …, one or more simulated representations of the assets based on information from the asset records stored at a database system of the cloud-based computing system”, under the broadest reasonable interpretation, this step could reasonable fall be under a mathematical concept where said user could be generated. Similarly, the step of: “augmenting… the simulated representations of the assets with additional information from the asset records stored in the database system” under the broadest reasonable interpretation could fall under mathematical concept in which said additional information could be augmented. Therefore, the claims are directed to an abstract idea, by use of a generic computer components; and thus are clearly directed to an abstract idea, as constructed
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “an asset simulator module executed at a cloud-based computing system”, “a database system of the cloud-based computing system”, “a simulator application executed at the cloud-based computing system”, “a server system comprising at least one hardware-based processing system”,  “at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media” (claim 17), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component well-known, routine and conventional activities known in the industries, and the additional elements of: “causing, … a user interface to be generated at a display that presents an interactive simulation of the assets, that comprises the simulated representations of the assets with the additional information from the asset records stored in the database system”, under the broadest reasonable interpretation, could reasonable fall or merely displaying or presenting the information using computer components and amount to post-solution activities, and therefore are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv)), and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, and are well-known, routine and conventional activities (See MPEP 2106.05(d)(i-iv)) and amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
5.2	Dependent claims 2-8, 10-16, 18-120 merely include limitations pertaining to: 
“claim 2. “generating a virtual simulation that includes the simulated representations of the assets via a virtual reality module of the simulator application, wherein the user interface comprises: the virtual simulation that includes the simulated representations of the assets with the additional information from the asset records stored in the database system”; “claim 3. “wherein generating the virtual simulation that includes the simulated representations of the assets, comprises: combining, via the virtual reality module of the simulator application, real world images with virtual images or entities that represent real-world objects simulated via a computer” which reasonably fall under a mathematical concept and  “to present the user interface, wherein the user interface comprises: a field of view that presents the virtual simulation that incorporates the simulated representations of the assets with real-world images to present virtual images of the simulated representations of the assets” which is similar to presenting a display of the information which amounts to post-solution activities and are well-known, routine and conventional activities. “claim 4. “generating, via an augmented reality module of the simulator application, the user interface that presents: an augmented simulation with the simulated representations of the assets along with the additional information that supplements or augments the simulated representations of the assets, wherein the additional information is extracted from: the asset records stored in the database system”; “claim 5. “generating, via an augmented reality module of the simulator application, the user interface that presents: an augmented simulation with the simulated representations of the assets along with the additional information that supplements or augments the simulated representations of the assets, wherein the additional information is extracted from: the asset records stored in the database system; and other additional information from other records stored in the database system”; “claim 6. “generating, via an augmented reality module of the simulator application, the user interface that presents: an augmented simulation with the simulated representations of the assets along with the additional information that supplements or augments the simulated representations of the assets, wherein the additional information is extracted from: the asset records stored in the database system; other additional information from other records stored in the database system; and one or more sources that are external to the cloud-based computing system”; “claim 7. “wherein the user interface comprises: the simulated representations of the assets with the additional information from the asset records stored in the database system and information about other standard or custom records stored in the database system that have been linked to the asset records by an asset record linking module”; all of which are similar to that already addressed with reference to the independent claims above and thus inherit the same defect and not statutory. Claim 8. “receiving, at the simulator application, data regarding human activities or interactions with assets” mere data gathering; and “processing the data regarding human activities or interactions with assets to simulate a customer experience that presents simulated physical representations of the assets including virtual or augmented versions of the assets” further amount to mathematical computation similar to that already recited by the independent claims above and already addressed above and thus are further not patent eligible under 35 USC 101. The remaining dependent claims 10-16, 18-20 inherit the same defect as above.
Conclusion
6.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 15, 2022